Title: From George Washington to Colonel Vienne, 29 September 1778
From: Washington, George
To: Vienne, Louis-Pierre, marquis de


          
            Sir,
            Head Quarters Fredericksburgh Sepr 29th 1778
          
          I have received your favour of the 15 Sepr by Major DuBois. I am sorry it is not in my power to comply with your request, as I am not authorised to give any officer a furlough to leave the Continent; I am therefore obliged to refer your application, to Congress, to whom I have accordingly transmitted a copy of your letter to me—So soon as their answer reaches me, it shall be conveyed to you.
          
          
          
          
          I send you with pleasure a certificate of your conduct, so far as it has come to my knowlege. I am Sir Your most Obedt servant.
        